Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
the terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after
September 16, 2012; See FP 14.26.10): For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1./6(c)) that identifies the “new” applicant in the applicant
information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new
applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing
the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant. Resubmit TD , no fee is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 29-52 rejected on the ground of nonstatutory double patenting as being unpatentable over
claims 1-22 of U.S. Patent No. 10,959,051. Although the claims at issue are not identical, they are not
patentably distinct from each other because all the claimed limitations recited in the present application
are found in the U.S. Patent No. 10,959,051 with obvious wording variations. Take an example of
comparing claim 1 of pending application and claims 1, 9 and 10 of U.S. Patent No. 10,959,051:
Pending Application 17209906
U.S. Patent No. 10,959,051
Claim 29, A system for delivering a self-guided
audio tour to an end user, said system
comprising: a central server comprising: a
database: a tour instruction file stored in said
database, said tour instruction file comprising: a
tour path comprising a plurality of tour points:
location information identifying the real-world
position of each of said tour points on said tour
path: and data to be delivered to the end user for
each of said tour points on said tour path; and a
personal electronic device comprising: a central
processing unit; a wireless transceiver in
communication with said central processing unit
for wirelessly communicating with said central
server: a position determination unit in communication with said central processing unit
for identifying the real-world position of said
personal electronic device: a display in
communication with said central processing unit:
at least one acoustic output unit in communication
with said central processing unit; and a software
app running on said central processing unit for:
using said position determination unit to identify
the real-world position of said personal electronic
device: comparing said real-world position of said
personal electronic device with said tour path to
determine if said personal electronic device is
located at one of said plurality of tour points: if the
end user is at one of said plurality of tour points,
delivering the data from said tour instruction file
for that tour point; wherein the data delivered to
the end user comprises audio data in the form of
an audio recording played on said at least one
acoustic output unit; and wherein said audio
recording for a given tour point is played on said
at least one acoustic output unit until the end of
the audio recording for that tour point, even if the
end user has moved to a different tour point on
said tour path
Claim 1, A system for delivering a self-guided
audio tour to an end user, said system
comprising: a central server comprising: a
database; a tour instruction file stored in said
database, said tour instruction file comprising: a
tour type; a tour path comprising a plurality of tour
points; an order of said tour points on said tour
path; location information identifying the real-world
position of each of said tour points on said tour
path: and data to be delivered to the end user for
each of said tour points on said tour path; and a
personal electronic device comprising: a central
processing unit; a wireless transceiver in
communication with said central processing unit
for wirelessly communicating with said central
server; a position determination unit in
communication with said central processing unit
for identifying the real-world position of said
personal electronic device; a display in
communication with said central processing unit:
at least one acoustic output unit in communication
with said central processing unit; and a software
app running on said central processing unit for:
using said position determination unit to identify
the real-world position of said personal electronic
device; comparing said real-world position of said
personal electronic device with said tour path to
determine if said personal electronic device is
located at one of said plurality of tour points; if the
end user is at one of said plurality of tour points,
and if the end user reached that tour point
following said order of said tour points on said tour
path, delivering the data from said tour instruction
file for that tour point; wherein said tour path is a
standard path, and further wherein said standard
path is defined by a start tour point, an end tour
point and at least one intermediate tour point
located therebetween; and wherein at least two
intermediate tour points are disposed between
said start tour point and said end tour point;
wherein each of said at least two intermediate tour
points are assigned a sequential order number;
and further wherein when the end user arrives at
Claim 9, A system according to claim 1 wherein
the data delivered to the end user comprises
audio data in the form of an audio recording
played on said at least one acoustic output unit.
Claim 10, A system according to claim 9 wherein
said audio recording for a given tour point is
played on said at least one acoustic output unit
until the end of the audio recording, even if the
end user has moved to the next tour point on said
tour path.


5.	The claims of the instant application encompass the same subject matter except the instant “A
system for delivering a self-guided audio tour to an end user comprising at least one acoustic output unit
until the end of the audio recording for that tour point, even if the end user has moved to a different tour
point on said tour path” whereas the U.S. Patent No. 10,959,051 claims are to “A system for delivering a
self-guided audio tour to an end user comprising at least one acoustic output unit until the end of the
audio recording for that tour point, even if the end user has moved to a next tour point on said tour path’.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to
implement the U.S. Patent No. 10,959,051 ”_at least one acoustic output unit until the end of the audio
recording for that tour point, even if the end user has moved to a next tour point on said tour path” as “at
least one acoustic output unit until the end of the audio recording for that tour point, even if the end user
has moved to a different tour point on said tour path” because it was well known to have obvious word
variations in non-statutory double patenting cases such as end user has moved to a different tour point as
end user has moved to a next tour point, where different and next are similar terms to indicate the status
of the tour point.
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No.
10,959,051 and differ only in terminology. To the extent that the instant claims are broaden and therefore
generic to the claimed invention of U.S. Patent No. 10,959,051, in re Goodman 29 USPQ 2d 2010 CAFC
1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim
has been previously been claimed in a co-pending application.
Allowable Subject Matter
6. 	Claims 29-52 would be allowable if a terminal disclaimer is approved by USPTO, as set forth in
this Office action.
Conclusion
7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647